DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/02/2022 is acknowledged and entered by the Examiner. Original claims 15-29 have been amended. New claims 29-30 have been added. Non-elected claim 7 was previous withdrawn from further consideration. Claims 1-30 are currently pending in the instant application.  
The objection of claims 15-29 due to informalities is withdrawn in view of Applicant’s amendment.
The rejection of claims 22-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
Election/Restrictions
Claim 7 is rejoined and the restriction requirement among inventions species, as set forth in the Office action mailed on 12/23/2021, is hereby withdrawn.  
Terminal Disclaimer
The terminal disclaimer filed on 06/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 11,102,883 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Examiner’s Statement of Reason for Allowance
Claims 1-30 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 06/02/2022, have been carefully reviewed and searched. Currently, there is no prior art alone or in combination that teaches or render obvious an article comprising a core shell liquid metal encapsulate structure having one or more multi-functional ligands covalently bound to the shell’s external surface as required in claim 1. Therefore, claim 1 is allowable over the prior art of record. Claims 2-30 directly or indirectly depend from claim 1 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761